Citation Nr: 0637149	
Decision Date: 11/30/06    Archive Date: 12/06/06	

DOCKET NO.  06-14 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred by the veteran at a private medical 
facility on July 6, 2005.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Gainesville, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1942 
to December 1945 and from August 1947 to January 1950 and was 
a prisoner of war of the German government from March 1944 to 
April 1945, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  However, 
in this case it does not appear that the veteran was provided 
notice as contemplated under 38 U.S.C.A. § 5103(a).  Since 
the United States Court of Appeals for Veterans Claims has 
strictly construed the VA's obligation to provide notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a), 
this matter must be addressed prior to final appellate 
review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to VAMC via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified if further action on his part is required.  
Accordingly, this case is REMANDED for the following action:  

The veteran should be provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) in connection with 
his claim for payment or reimbursement of 
unauthorized medical expenses incurred by 
him at a private medical facility on 
July 6, 2005.  

When the development requested has been completed, the case 
should again be reviewed by the VAMC on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he is notified.  


	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

